BRICKELL, C. J.
The judgment of the Circuit Court must be reversed, and here corrected, upon the authority of Jean v. Sandiford, 39 Ala. 317. The damages assessed in an action quare clausum fregit do not bear interest until after they have been ascertained by verdict and judgment. Then the judgment, a merger of the damages, will bear interest from the day of its rendition. The verdict here ascertained a particular sum as the amount of the damages the plaintiff had suffered from the trespass. All that is said in reference to interest should have been rejected as surplusage, and judgment rendered for the sum ascertained as damages. The judgment is reversed and a judgment here rendered, that the plaintiff, Andrew J. Street, have and recover of the defendant, Stephen S. Glidden, the sum of eighteen dollars and seventy five cents, the damages assessed by the jury, together with the costs of suit in the Circuit Court. The costs of the appeal must-be paid by the appellee.